Citation Nr: 0519713	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  05-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bulging disc at 
T-1 and T-2 with numbness in the right arm and both hands.

2.  Entitlement to service connection for lateral wall 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1970 and from January 1978 to February 1994.  This appeal 
arises from a June 2004 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans' 
Affairs which denied service connection for a bulging disc at 
T-1 and T-2 with numbness in the right arm and both hands and 
for lateral wall myocardial infarction.


REMAND

This case must be remanded for due process reasons.  In a 
Substantive Appeal dated January 2005, the veteran requested 
an opportunity to testify in a hearing before a Veterans Law 
Judge in Washington, D.C.  The veteran was scheduled for such 
a hearing on July 26, 2005.  However, on June 20, 2005, the 
veteran submitted a request to cancel the hearing in 
Washington, D.C.  Instead, he asked to be scheduled for a 
Travel Board Hearing.  The appellant has a right to such a 
hearing.  38 C.F.R. § 3.103(c)(2004).  

Accordingly, the Board will defer further appellate 
consideration and this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing in accordance with 38 
C.F.R. § 3.103(c).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



